 46DECISIONSOF NATIONALLABOR RELATIONS BOARDthe purposes of collective bargaining.Accordingly, we shall directan election among the following employees :All truckdrivers, helpers, and warehousemen employed in the Em-ployer's feed, wholesale, produce, and retail warehouse departments lo-cated in Mobile, Alabama, excluding all other employees, office cler-ical employees, professional employees, guards, watchmen, and allsupervisors as defined in the Act.[Text of Direction of Election omitted from publication.]MEMBER LEEDOM took no part in the consideration of the above De-cision and Direction of Election.General Telephone Company of Michigan and CommunicationsWorkers of America,CIO, Petitioner.Case No. 7-RC-2522.April 5, 1955DECISIONAND DIRECTION OFELECTIONSUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Russell W. Bradley,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case,' the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.'i The Board, on January 4, 1955, issued an Order granting a motion filed by the Peti-tioner to correct the record in certain respects.,2The Intervenor, International Brotherhood of Electrical Workers, Locals 1177, 1401,.and 1410, AFL, intervened upon the basis of its contracts covering employees involvedherein.3At the hearing, the Intervenor moved to dismiss the petition, alleging the absence ofa question concerning representation, upon two gronnds: (1) contract bar; and (2) thePetitioner's failure at any time to request recognition.The hearing officer referred thesemotions to the Board.As the petition was filed before theMill Bdate of theIntervenor'sconcurrent contracts, it is clear, under settled Board doctrine, that the contracts, whichhave since expired, do not bar the petition.E. g.Central Burma,108 NLRB 307 ;J.C.Hirschman Company,106 NLRB 529. As to (2), the Intervenor urged in its brief thatthe case ofAdvance Pattern Company,80 NLRB 29, is distinguishable on the ground thatthere, unlike the instant case, a request for recognition was made after the petition wasfiled.nowever, Ave hold that the princ.pie ofAdvancc Patternisapplicabl,^ upon thefacts herein, because, while the Petitioner at no time specifically requested recognition,the existence of a real question concerning representation was made fully apparent at thehearing.See alsoGeneral Shoe Corporation,109 NLRB 618;American Tobacco Company,.Incorporated,108 NLRB 1211 ;Stokely-Van Camp, Inc.,102 NLIM 1259, footnote 1.112 NLRB No. 7, GENERAL TELEPHONECOMPANY OF MICHIGAN474.The Employer is a telephone utility' with general offices at Mus-kegon, Michigan. It operates 75 exchanges within the State of Michi-gan.'It is physically connected with the Bell System.Functionally,the Employer is divided into 3 staff departments-treasury, personnel,and accounting and 4 operating departments-engnleering, plant,traffic, and commercial.The operating departments are divided geo-graphically into western, eastern, and southern divisions, which divi-sions are in turn subdivided into 11 districts.The Petitioner primarily seeks an election in it single systemwideunit of employees ml the Employer's traffic and plant departments.The Employer is in accord with this request.The Intervenor opposesthe Petitioner's primary unit proposal, contending that separate unitsof plant and traffic employees, for whom it has bargained with theEmployer in the past,' are alone appropriate.The Petitioner alter-natively would accept such separate departmentwide units.Like most telephone companies, the Employer is operated as a singleintegrated system.Although the Board has long recognized that theinterdependence of functions performed by a telephone utility war-rants the combination of all departments in a single systemwide unit,'ishas not found appropriate units combining some but not all depart-ments of such utilities as requested herein by the Petitioner and theEmployer, absent a bargaining history thereon,' or agreement of theparties.'In support of their request, the Petitioner and the Employer placemain reliance upon the fact that the plant and traffic departments aloneare together responsible for providing continuous service to the Em-ployer's customers on a 24-hour basis.However, as noted by the Inter-venor in its brief, a number of factors militate against such a unit.Thus, the traffic department embraces white-collar employees, whilethe plant department is composed almost exclusively of physical work-ers.Each department has a separate supervisory Hierarchy.There isno interchange of employees between the two departments.Finally,each department has separate records, training facilities, and seniority4The Employer is one of the associated companies of the General Telephone System,is hich is contiolled by General Telephone Corporation of New YoikB Of the 75 exchanges, 13 are operated by independent contractors, none of whose em-ployees ate involved hereinAn unspecified number ate appaicntly unattended dial ex-changesThe Intervenor's most recent contracts covei,ng these employees, for a 1-year period«hich expired August 23, 1954, were negotiated and ratified on a departmentwide basisIts next preceding contracts, which were for 3-year terms, likewise on their faces cover thesame departmental unitsThe Intervenor has bargained for the employees involved hereinat least since 1945, but it is not clear from the record whether, prior to 1950, such bar-gaining was on the basis of 6 divisions or 2 departments.4 SeeTheOhioBell Telephone Company,87 NLRB 1555, 1559 ,Del Rio & Winter GardenTelephone Company,85 NLRB 199,ThePeople'sTelephone Corporation,69 NLRB 540,543,Illinois Consolidated Telephone Company,61 NLRB 447, 4508 SeeSonthives ternAssociatedTelephone Company, 76NLRB 1105, 1111.9 SeeOhio Telephone Company,72 NLRB 488. 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDprovisions.Moreover, the Intervenor, apparently in recognition ofa diversity of interests, has never, in its bargaining relations with theEmployer since 1945, merged these two groups of employees, but hasnegotiated contracts on the basis of separate departmentwide unitsat least since 1950.In these circumstances, we are of the opinion thatthe requested single unit of plant and traffic department employees isinappropriate,16 and in view of the Petitioner's alternative request andthe bargaining history based thereon, we shall direct elections in sepa-rate systemwide units of employees in each of these departments here-inafter found appropriate.There remains for consideration the question of including or exclud-ing certain disputed classifications of employees from the traffic unit :Service assistants :The Employer, opposed by the Petitioner and theIntervenor, contends that the service assistants are supervisors as de-fined in the Act.These employees at present are included in theIntervenor's unit.The traffic department, under a superintendent, has between 400 and500 operators handling manual calls at the exchanges.Each of thethree geographic divisions of the department is under a traffic super-visor.At various exchanges are 16 chief operators and 17 cashier-chief operators.At the Muskegon exchange, by far the largest,there are also three assistant chief operators.Ranking next in thedepartment and immediately above the operators are the disputedservice assistants, junior and senior," 65 in number.At each exchange where they are utilized, service assistants are as-signed stations normally comprising 8 to 12 operators.While onsuch duty, the service assistants supply operators with equipmentneeds, handle certain types of calls, provide assistance when needed,correct errors in operating technique,'' and may vary seat assignmentsto accommodate for unexpected increases in certain types of traffic.Their duties may also require them to train new operators.They re-ceive a wage differential over operators of from 5 to 181/ cents anhour.Service assistants attend meetings with traffic departmentsupervisors for the discussion of operational problems and changes intechnique.While chief operators work weekdays from 8 to 5 o'clock,"service assistants work split shifts around the clock.During evenings,nights, and weekends, when traffic is reduced, a service assistant (or,if none, an operator) is designated to be in charge.At such times, she10 SeeFlorida Telephone Corporation,92 NLRB 1696.See alsoMichigan Bell TelephoneCompany,63 NLRB 941"As they havethe same duties,junior and senior service assistants are treated the samefor the purposeof the issues herein13The Employer's guide tor long-distance operating technique is the Bell System's TollOperating Practices (TOP).The samegeneral principles govern the Employer's techniquefor handling local manual calls-13At the Muskegonexchange,an assistantchief operatorisusuallyon duty until 11p.m. weekdays. GENERAL TELEPHONE COMPANY OF MICHIGAN49)enjoys an additional 5 cents' wage differential and is responsible formaintaining operations in accordance with established procedures.If she is in doubt as to the proper handling of an operational problem,,she calls the chief operator or another local superior for instructions.In the course of their duties, service assistants make certain reports.to chief operators.For example, at the end of a trainee's initial train-ing, the service assistant instructor completes a training adaptabilityform 14 and gives her opinion (under remarks) as to the trainee's readi-ness for assignment to operator duty and whether special guidance incertain areas is advisable.In addition, service assistants are requiredto make formal observations of each operator's performance.An ob-servation is made by plugging in on an operator's switchboard for aperiod of time.Upon the basis of the calls thus monitored, the serviceassistant rates various aspects of the operator's technique, as well asthe condition of the equipment, following which she gives an overallgrade to the observation.15Completed observations are kept on filein the personnel folders of the operators.Finally, from time to time,,service assistants prepare memoranda and make oral reports to chiefoperators, some of which point to persistent errors in technique orgrossly improper behavior of operators,16 and others, usually solicitedby the chief operators, render opinions as to the qualifications of oper-ators for promotion.Although chief operators make thorough in-vestigations before disciplining operators or effecting changes in their-status, and are in a position to form personal estimates of their quali-fications, the above-described reports of service assistants, where per-tinent, are always considered as part of such investigations.Apart from other indicia of supervisory authority," the issue mostseriously contested by the parties at the hearing and in their briefs iswhether or not the Employer's service assistants have the power effec-tively to recommend changes in status of the operators working underthem.The Employer contends that such power exists and has beenexercised by virtue of the fact that chief operators rely upon the re-ports of service assistants in deciding whether to make changes instatus.The Petitioner and the Intervenor, on the other hand, urgethat the effectiveness of these reports as recommendations is nullifiedby the fact that independent investigations are always made by the1*At the Muskegonexchange,such reports are submitted to the assistant chief operatorin charge of training1sOn infrequent occasions,a chief operator may make an observation.19 In one instance,a service assistant,who was in charge at the time, sent an operatorhome for misconduct.However,the operator involved had been given a last warning bythe chief operator of the exchange,and the incident is the only one cited by the Employerinvolving direct discipline by a service assistant.17 The record clearly establishes that the Employer's service assistants have no authorityto hire, discharge, assign, promote, or discipline employeesIn view of our finding belowthat service assistants are supervisors on the basis of then authority to effectively recom-mend, we find it unnecessary to decide herein whether or not they also give responsibledirection to the opei atois N%oiking under them 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDchief operators before action is taken.The record shows, however.that service assistants have, by the very nature of their positions, morethan any one else in the exchanges, an intimate knowledge of the oper-ators'work performance.Moreover, the reports hereinbefore de-scribed, which are required of the service assistants in the course oftheir dutles,18 are not merely factual but frequently contain evaluationso f the operators' work and abilities, which evaluations are of suchMature as to imply recommendations regarding changes in status.'0For these reasons and upon the entire record in this case, we find thatthe opinions of service assistants are given substantial weight by chiefoperators in determining whether changes in status should be made,and that, despite the fact that they may be subject to an independentinvestigation, such opinions constitute effective recommendations.20We conclude that the Employer's service assistants are supervisors asdefined in the Act and, notwithstanding their past inclusion in theIntervenor's unit,21 we shall exclude them from the unit found ap-propriate herein.Service observersandPBX service representative:The Employer,unlike the Petitioner, contends that the two service observers and thePBX service representative are managerial employees and shouldtherefore be excluded from the unit.The Intervenor has not in thepast included them in its traffic unit and is now neutral as to theirinclusion or exclusion.The service observers make random observations at the variousexchanges,22 mainly Muskegon, upon the basis of which they gradethe quality of services rendered at the exchange as a whole.Theyhave no employees working under them and submit reports to themethods and results supervisor in the general office of the trafficdepartment, who draws conclusions therefrom and formulates policyrecommendations.As it is evident that their reports are of a factualnature and do not have as a function the making of policy recom-18The fact that sonic of these reports may be solicited by chief operators does not initself detract from their character .is effective recominendationsSeeLegion Utensils Coin-pan y,109 NLIIr, 1327 ;United Aircraft Corporation.108 NLRI: 52." SeeTropicalS,adio& Telegraph Company,63 NLRB 1118, 1120;Carthage FabricsCorporation,101 NLIIB 541, 547 (IR) ,United Aircraft Corporation, supra, Legion Uten-siteCompany. supra^ SeeCeneial Telephone Company of California,106 NLRB X413,fluff States TelephoneCompany,101 NLRI: 270, 273See alsoAniei scan Luniber & TreatingCo , 107 NLRB No37 (not reported in printed volumes of Board Decisions and Orders) ,Seashore ITrans-portation Company,95 NLRB 1296 ,Diane Safety Appliances Company,85 NLRB 290, 296 ,RadioCorporationofAmerica, 74 NLRK 430,Republic Steel Corporation, 72NLRB 525.21West Vii ginia Pulp ,f Paper Company,89 NLRB 815, 82122 In the case of service observer observations,unlikethose made by serviceassistants,the identity of the operators under observation is an unimportant factor, and their identityis infact usually unknown. -Moreover other diffeienees exist between the two types of ob-.sers ations GENERAL TELEPHONE COMPANY OF MICHIGAN51mendations, we find that the service observers are not managerialemployees and we see no reason for excluding them from the trafficunit.They are therefore included.The PBX service representative travels throughout the Statevisiting the Employer's customers with private switchboards.Sheadvises such customers as to operating technique and equipment needs,investigates their service complaints, and trains their employees.She reports directly to the superintendent of the traffic department.As it does not appear that the PBX service representative takes partin the formulation of management policy, we find that she is not amanagerial employee.23In the circumstances, we shall include herin the traffic unit.We find that the following employees of the Employer's telephoneutility centered atMuskegon, Michigan, constitute separate unitsappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act, excluding from each unit allprofessional employees,managerial employees, confidential em-ployees,24 guards, all other employees, and all other supervisors asdefined in the Act :(1)All employees in the plant department, excluding the followingclassifications: general plant superintendent, staff assistant for main-tenance, construction foreman, division maintenance supervisor, auto-motive equipment and building administrator, staff assistant for plantmethods, warehouse foreman, division construction supervisor, divi-sion equipment engineer, district installation and maintenance super-visor, installation and maintenance foreman, PBX installation andmaintenance foreman, chief switchman, wire chief, cable foreman,repairshop foreman, training and safety director, and division equip-ment supervisor ; and(2)All employees in the traffic department, excluding the follow-ing classifications : general traffic superintendent, general traffic en-gineer, methods and results supervisor, force adjustment supervisor,division traffic supervisor, chief operator, cashier-chief operator,assistant chief operator, and service assistant.[Text of Direction of Elections omitted from publication.]MEMBER LEEDOM took no part in the consideration of the aboveDecision and Direction of Elections.23 SeeNorthwestern Bell Telephone Company, 79NLRB 549.24At thehearing, the parties stipulated to the exclusion as confidential employees ofthe following classifications : clerk to chief switchman, stenographer to installation andmaintenance supervisor,stenographer to division plant superintendent, clerk to generalequipment supervisor,and secretary to general plant superintendent in the plant depart-ment ; and secretary, senior clerk, and division traffic clerk in the traffic department369028-56-vol 112-5